Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 1 of 6




           Exhibit C
     Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 2 of 6

 1    REICHMAN JORGENSEN LLP
      Shawna Ballard, State Bar No. 155188
 2    Kate Falkenstien, State Bar No. 313753
      100 Marine Parkway, Suite 350
 3    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
 4    Fax: (650) 623-1449
       Email: sballard@reichmanjorgensen.com
 5             kfalkenstien@reichmanjorgensen.com
      Attorneys for Plaintiff-Intervenor Christopher Lipsey
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                            SACRAMENTO DIVISION
11

12
      RALPH COLEMAN, et al.,                                   Case No. S-90-0520-KJM-DB P
13
                                                 Plaintiffs, PLAINTIFF-INTERVENOR’S FIRST SET
14                                                             OF INTERROGATORIES TO
                       v.                                      DEFENDANTS
15
                                                               Judge:       Hon. Kimberly Mueller
16    GAVIN NEWSOM, et al.,
17                                             Defendants.
18

19
              Plaintiff-intervenor Christopher Lipsey, by and through his undersigned counsel, and
20
      pursuant to Federal Rule of Civil Procedure 33 and the Court’s order dated February 27, 2020,
21
      hereby requests that Defendants respond to the following First Set of Interrogatories, to be
22
      answered separately and fully in writing under oath by Defendants. Pursuant to the Court’s order
23
      dated February 27, 2020, Defendants are to respond within 14 days of service of this document.
24
      Defendants shall supplement these responses in accordance with Federal Rule of Civil Procedure
25
      26(e)(1).
26
                                                I.       DEFINITIONS
27

28


       Pl.-Intervenor’s First Set of Interrogatories (S-90-0520-KJM-DB-P)                              1
     Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 3 of 6

 1            The following Interrogatories are to be answered with reference to the definitions set forth

 2    below, each of which shall be deemed to be a material part of each Interrogatory.

 3            1.       “Defendants” and “you” or “your” shall be understood to refer to defendants

 4    Gavin Newsom, Pamela Ahlin, Michael Cohen, Ralph Diaz, Katherine Tebrock, and Diana

 5    Toche, as well as any agents, representatives, attorneys, consultants, or any other persons acting

 6    or purporting to act on behalf of the foregoing parties.

 7            2.       “Complaint” means a document submitted by an inmate to a CDCR official

 8    regarding an inmate’s concerns, including but not limited to grievances submitted on CDCR

 9    forms (such as form 602 and form 22).

10            3.       “Welfare checks” mean the rounds conducted by correctional officers during

11    which officers walk around units to verify the health and safety of inmates.

12            4.       The “Guard One system” means the system manufactured by TimeKeeping

13    Systems which allows a user to connect an electronic baton to a metal, electronic button, creating

14    a downloadable electronic record of the contact between the baton and button.

15            5.       “Regarding” means constituting, reflecting, relating to, concerning, recording,

16    embodying, containing, mentioning, analyzing, discussing, evaluating, or being relevant to.

17                           II. GENERAL PROVISIONS AND INSTRUCTIONS

18            1.       All information is to be divulged that is in your possession, custody, or control or

19    within the possession, custody, or control of your attorneys, investigators, agents, employees or

20    other representatives of you or your attorneys or anyone else from whom you have a superior

21    right to compel production.

22            2.       If you object to any Interrogatory on the basis of privilege (attorney-client, work

23    product, or any other alleged privilege), for each objection state:

24                 a. the date and place of the communication and/or document;

25                 b. the identity of each person who was present at or who participated in such

26                     communication or the author(s) and recipient(s) of the document;

27                 c. the type of communication;

28                 d. the general subject matter of the communication or document; and


       Pl.-Intervenor’s First Set of Interrogatories (S-90-0520-KJM-DB-P)                                     2
     Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 4 of 6

 1                 e. the nature of the privilege or other reason for not producing the communication or

 2                     document.

 3        3. The following rules of construction apply to these Interrogatories:

 4                 a. the term “all” shall be construed to mean each or any and the terms “each” or

 5                     “any” shall be construed to mean all as necessary to bring within the scope of the

 6                     Interrogatory all responses that might otherwise be construed to be outside of its

 7                     scope;

 8                 b. the connectives “and” and “or” shall be construed either disjunctively or

 9                     conjunctively as necessary to bring within the scope of the Interrogatory all

10                     responses that might otherwise be construed to be outside of its scope;

11                 c. the use of the singular form of any word includes the plural and vice versa;

12                 d. any Interrogatory propounded in the masculine shall include the feminine and vice

13                     versa; and

14                 e. any Interrogatory propounded in the present tense shall include the past tense and

15                     vice versa.

16            4.       All Requests for discovery by Lipsey in this case are continuing. In the event that

17    any information or documents come to your attention subsequent to serving your responses to

18    these Interrogatories, which information or documents are responsive to any Interrogatory below

19    or which would alter or change in any way a response, and which were not included in your

20    responses to the Interrogatories below, such additional information or documents shall be

21    furnished to attorneys for Lipsey as soon as possible without further request.

22    INTERROGATORY NO. 1

23            Identify the names and CDCR inmate numbers for all current or former inmates who

24    submitted any complaint in any CDCR institution to Defendants or other current or former CDCR

25    employees or officers, regarding the Guard One system, the welfare check program, night-time

26    noise, or sleep deprivation.

27    INTERROGATORY NO. 2

28


       Pl.-Intervenor’s First Set of Interrogatories (S-90-0520-KJM-DB-P)                                   3
     Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 5 of 6

 1            For any inmate identified in response to Interrogatory Number 1, state the date on which

 2    the inmate submitted a complaint regarding the Guard One system, the welfare check program,

 3    night-time noise, or sleep deprivation.

 4    INTERROGATORY NO. 3

 5            For any inmate identified in response to Interrogatory Number 1, state whether the inmate

 6    is a member of the plaintiff class in this lawsuit.

 7

 8    Dated: February 28, 2020                                    Respectfully submitted,
 9                                                                /s/ Kate M. Falkenstien

10                                                                REICHMAN JORGENSEN LLP
                                                                  Shawna L. Ballard (SBN 155188)
11                                                                Kate Falkenstien (SBN 313753)
                                                                  100 Marine Parkway, Suite 300
12                                                                Redwood Shores, California 94065
                                                                  Telephone: (650) 623-1401
13                                                                Fax: (650) 623-1449
                                                                  sballard@reichmanjorgensen.com
14                                                                kfalkenstien@reichmanjorgensen.com

15                                                                Attorneys for Plaintiff-Intervenor
                                                                  Christopher Lipsey
16

17

18

19

20

21

22

23

24

25

26

27

28


       Pl.-Intervenor’s First Set of Interrogatories (S-90-0520-KJM-DB-P)                                4
     Case 2:90-cv-00520-KJM-DB Document 6746-4 Filed 07/01/20 Page 6 of 6

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
                                    Pl.’s First Set of Requests for Admission (2:19-cv-01989-KJM-DB-P)
